Case 5:20-cv-05202-TLB Document 18           Filed 09/07/21 Page 1 of 1 PageID #: 1122




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

AMANDA GIBSON                                                                 PLAINTIFF

V.                              CASE NO. 5:20-CV-5202

KILOLO KIJAKAZI,1 Acting Commissioner
Security Administration                                                     DEFENDANT

                                         ORDER

       Comes on for consideration the Report and Recommendation (Doc. 17) filed in this

case on August 20, 2021, by the Honorable Barry A. Bryant, United States Magistrate

Judge for the Western District of Arkansas. The time to object has now passed, and no

objections were filed.

       Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 17) is

ADOPTED IN ITS ENTIRETY. The matter is REVERSED AND REMANDED for further

consideration pursuant to Sentence Four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED on this 7th day of September, 2021.


                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE




1
  Kilolo Kijakazi became Acting Commissioner of the Social Security Administration
on July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
Kijakazi should be substituted as the defendant in this suit. No further action needs to be
taken to continue this suit by reason of the last sentence of section 205(g) of the Social
Security Act, 42 U.S.C. § 405(g).
